Order unanimously affirmed without costs. Memorandum: We reject the contention of respondent that Family Court erred by "failing to inquire fully” into her request for continued visitation after her parental rights were terminated on the ground of mental illness and prior to any adoption of her child. The record establishes that the court considered respondent’s request and properly concluded that it would not be in the child’s best interests to grant it. Under the circumstances, the court was not required to conduct a dispositional hearing to determine the posttermination visitation request (see, e.g., Matter of Angela OO., 204 AD2d 768, lv denied 84 NY2d 803; Matter of Elizabeth Q., 126 AD2d 905). *872(Appeal from Order of Erie County Family Court, Rosa, J.— Visitation.) Present—Green, J. P., Lawton, Doerr, Balio and Fallon, JJ.